United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3073
                                   ___________

Darwin Burnett Walden,                *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
     v.                               * Northern District of Iowa.
                                      *
Cornell Smith; Mary Dick; Dustin      *      [UNPUBLISHED]
Lutgen; Tom Conley,                   *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: February 4, 2011
                                Filed: February 9, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Iowa inmate Darwin Walden appeals from the adverse grant of summary
judgment entered by the District Court1 in this 42 U.S.C. § 1983 action. After careful
de novo review, see Anderson v. Larson, 327 F.3d 762, 767 (8th Cir. 2003), we
conclude that summary judgment was proper because Walden failed to raise a material
factual issue on whether defendants substantially burdened his ability to practice
Islam, see Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 813–14 (8th Cir. 2008).

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
Accordingly, we affirm the judgment of the District Court. See 8th Cir. R. 47B.

                ______________________________




                                  -2-